Citation Nr: 0311398	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied entitlement to service 
connection for PTSD.  Service connection for an acquired 
psychiatric disorder was denied by means of a June 2002 
Supplemental Statement of the Case. 


REMAND

A review of the record in this case reflects that current 
diagnoses of PTSD and depression have been made.  The veteran 
has also identified several stressors occurring during 
service, which he believes support the diagnosis of PTSD.  
However, it does not appear that an attempt has been made to 
verify any of the veteran's alleged stressors through 
official sources.  The Board notes that there is no 
indication in the DD 214 or service records that the veteran 
was awarded any decorations indicative of combat

The veteran's reported stressors include driving a tanker 
truck in DaNang in a convoy and being shot at and one of the 
shots hitting the engine of the truck he was driving.  He 
also reported an incident in which a sergeant in the next 
hooch became psychotic and started shooting soldiers, 
apparently killing and wounding a number of them.  He also 
reported that on another occasion while in a hooch sleeping 
in Chu Lai, he was struck over the head and knocked 
unconscious, requiring hospitalization.  Additional stressors 
include seeing vehicles blown up, returning fire in ambushes, 
witnessing men being killed, and witnessing a colonel almost 
being killed by a rotor blade.  The service medical records 
do document a head injury in July 1971, requiring sutures, 
although the events surrounding the injury are not specified.  

The Board notes that it may not be possible to verify all of 
the specific stressors identified by veteran.  However, an 
attempt to do so will be made.  Furthermore, an attempt to 
obtain a historical background and chronology of events from 
the veteran's unit will also be undertaken, as this may prove 
helpful in substantiating the veteran's stressors.

In addition, a VA psychiatric examination would prove helpful 
in this case.  A VA examination was conducted in October 
1997; however, the examiner indicated that the claims folder 
was not available for review. 

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for a 
psychiatric disorder since his separation from 
service, including, but not limited to, the 
following:  Ft. Miley, San Francisco, Redding, and 
Santa Rosa VA treatment facilities; any Vet Center; 
Robert Brown, Ph.D.; and Guy W. Grenny.  Obtain 
records from each health care provider the 
appellant identifies.  Actual treatment records, as 
opposed to summaries, are pertinent.

2.  Advise the veteran to submit a specific and 
detailed statement describing his alleged 
stressors.  He should be informed that specific 
dates, locations, circumstances and names of those 
involved in the reported incidents would prove 
helpful in attempting to verify his stressors.  

3.  Review the file and prepare a summary of the 
veteran's claimed stressors.  The summary and all 
associated documents, to include the veteran's DD 
Form 214 and service personnel records (DA 201) and 
his stressor statement should be sent to U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, Virginia 
22150-3197.  USASCRUR should be requested to 
provide any information that might corroborate the 
veteran's alleged inservice stressors, including 
unit histories.   Thereafter, the RO should prepare 
a memorandum describing which of the veteran's 
stressors have been verified and established as 
having occurred during military service.

4.  After the foregoing development has been 
accomplished and the records have been associated 
with the claims folder, schedule the veteran for a 
complete and thorough VA examination by a 
psychiatrist.  

Prior to conducting the examination, the 
psychiatrist should be given a copy of this remand 
and the veteran's claims folder and should review 
the veteran's medical history, and the RO's 
memorandum detailing which stressors have been 
verified for purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV.  All 
necessary special studies or tests including 
appropriate psychological testing and evaluation is 
to be accomplished.  

The examination report should reflect review of 
pertinent material in the claims folder.  The 
psychiatrist should integrate the previous 
psychiatric findings and diagnoses with current 
findings to obtain a true picture of the veteran's 
psychiatric status. 

a.  If a psychiatric disorder other than PTSD is 
diagnosed, the examiner should opine as to whether 
it is at least as likely as not that it had its 
onset during active service or is related to any-
inservice disease or injury.    

b.  The psychiatrist must express an opinion as to 
whether the veteran meets the criteria for PTSD 
contained in DSM-IV, and if he meets such criteria, 
whether PTSD can be related to the stressor or 
stressors reported by the veteran and established, 
based on the RO's memorandum, as having occurred 
during the veteran's active service. 

The psychiatrist must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Review the claims folder and ensure that all of 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention is 
directed to the examination report.  If the 
requested examination does not include fully 
detailed descriptions of pathology and all test 
reports, special studies or adequate responses to 
the specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. App. 268 
(1998).  Ensure that all notification and 
development action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.  
  
6.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any additional 
information obtained as a result of this remand.  
If the decision with respect to the claim remains 
adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the 
case and afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




